—Order unanimously affirmed without costs. Memorandum: “Family Court’s ‘determination regarding custody * * * based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record’ ” (Matter of Stappenbeck v Sitter, 280 AD2d 908, quoting Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810). Here, there is a sound and substantial basis in the record for the court’s determination that the best interests of the children would be served by awarding custody to petitioner (see, Matter of Battaglia v Hopkins, 280 AD2d 953; Matter of Seymour v Seymour, 267 AD2d 1053, lv denied 95 NY2d 761). (Appeal from Order of Jefferson County Family Court, Hunt, J.— Custody.) Present — Pigott, Jr., P. J., Pine, Wisner, Hurlbutt and Kehoe, JJ.